                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                            CIVIL ACTION NO. 4:21-CV-00008

  DONNA BOYKIN,

         Plaintiff,
                                                    ORDER ON DEFENDANT’S
         v.                                       AMENDED MOTION TO DISMISS

  EAST CAROLINA UNIVERSITY,

         Defendant.



       This matter comes before the Court on Defendant East Carolina University’s

Amended Motion to Dismiss Plaintiff’s claim for Wrongful Discharge in Violation of Public

Policy. Upon consideration of the Amended Motion to Dismiss, Plaintiff’s decision not to

contest the Amended Motion, and for good cause shown, it is hereby ORDERED that the

motion is GRANTED. Plaintiff’s claim for Wrongful Discharge in Violation of Public Policy is

hereby DISMISSED.
                 25 day of May, 2021.
       This the _____


                                          _________________________________
                                          U.S. District Judge




                                             1
